Citation Nr: 0205631	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  99-07 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
dependency and indemnity compensation (DIC) death benefits 
based on the appellant's alleged status as the helpless child 
of a veteran.


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1941 
to October 1942, and from September 1944 to May 1946.  He was 
a prisoner-of-war (POW) from April 1942 to October 1942.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 determination from the Manila, 
Philippines Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO, in pertinent part, denied entitlement 
to DIC benefits to the appellant on the basis of her claimed 
status as a child of the veteran.

The Board previously denied the appellant's claim of basic 
eligibility for DIC benefits in July 2000.  In March 2001 an 
Appellee's Motion for Remand and to Stay Proceedings was 
submitted with respect to the Board's July 2000 denial in 
light of the recent enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  

In June 2001, the United States Court of Appeals for Veterans 
Claims (Court) granted this motion, vacated the Board's June 
2000 decision, and remanded the matter pursuant to 
38 U.S.C.A. § 7252(a) (West 1991 & Supp. 2001).  

The Board notes that additional evidence has been submitted 
to the Board, namely, an October 2001 letter from the 
appellant.  In this statement, the appellant appeared to 
contend that she is not married.  See 38 C.F.R. § 20.1304(c) 
(2001).  

The Board finds that a remand to the RO for it to consider 
such evidence is not required in this instance because it is 
not pertinent to the issue at hand.  While an appellant's 
marital status in these types of claims is relevant, the 
issue is mooted in this case because, as will be discussed 
below, the appellant has failed to meet the other mandatory 
requirements for basic eligibility; that is, she does not 
satisfy VA's definition of "child."  Therefore, the Board 
concludes that its consideration of the October 2001 letter 
in the first instance will not result in prejudice to the 
appellant.  Bernard v. Brown, 4 Vet.App. 384, 392-94 (1993).


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The appellant, the daughter of the veteran, attained the 
age of 18 in December 1953.

3.  The evidentiary record does not show that the appellant 
became permanently incapacitated for self-support prior to 
attaining 18 years of age.  


CONCLUSION OF LAW

Basic eligibility for DIC benefits based on the appellant's 
alleged status as the helpless child of the veteran has not 
been established.  38 U.S.C.A. §§ 101(4), (14), 1310 (West 
1991), 5107(a) (West Supp. 2001); 38 C.F.R. §§ 3.5, 3.57, 
3.356 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record indicates that the appellant was born 
in December 1935.  Service records list the appellant as one 
of the veteran's daughters.  

The record further shows that the veteran passed away in 
March 1979.  The surviving spouse passed away in August 1987.  

In April 1998 the appellant submitted a claim for DIC 
benefits based on her alleged status as a helpless child.  
She noted that she was born with a mental disorder, and that 
she had been forgetful and mentally disabled since she was a 
small girl.  

In June 1998 the RO sent a notice to the appellant advising 
her of the general requirements for obtaining DIC benefits 
and advising her of the type of information that needed to be 
submitted in order to substantiate her claim.  

The appellant responded by submitting various documents 
including, in pertinent part, an April 1998 statement from 
Dr. DEC.  Dr. DEC reported that the appellant had been 
receiving treatment for chest pain, headache, dizziness, and 
body malaise with continuous medication since 1980.  The 
diagnosis was hypertension, and Dr. DEC opined that the 
appellant was unable to perform her daily activities due to 
her sickness.  

In July 1998 the appellant submitted her formal claim for DIC 
benefits; she claimed that the veteran's death was related to 
service.  

In August 1998 the RO sent a notice to the appellant advising 
her of the general requirements and the evidence needed for 
obtaining service-connected death benefits.  

The appellant was also advised of the eligibility 
requirements for a child of the veteran, and of the kind of 
evidence needed to be submitted in order to substantiate her 
claim.  It particular, the RO advised her to submit evidence 
establishing her incapacity for self-support.  

In October 1998 the RO received multiple documents.  These 
included a copy of a medical card from the National Center 
for Mental Health in Mandaluyong City documenting outpatient 
service in June 1998, August 1998, and September 1998.  

Also submitted was a joint affidavit by two individuals 
(reportedly married) who claimed to have been neighbors of 
the appellant's parents.  It was reported that the appellant 
acted "queerly" and abnormal in her years before the outbreak 
of the "War against the Japanese Forces."  They reported that 
she was forgetful and could not do what her parents had told 
her to do.  

They noted that the appellant was married with children, but 
that she continued to have the same problems described above, 
and opined that she could not do what a normal person could 
do.  As a result, they reported helping the appellant get 
treatment at the National Mental Hospital in Mandaluyong City 
for the abovementioned mental defects.  This affidavit was 
dated from July 1998.  

In her October 1998 Statement in Support of Claim, the 
appellant contended, in pertinent part, that she had never 
been employed.  She also reported that she was married.  

In her substantive appeal, the appellant restated her general 
contentions that she was a disabled child and continued to be 
unable to support herself.  She also reported that she was 
married.  

In May 1999 the appellant submitted a VA Form 21-686c in 
which she specified that she was married.  She claimed to 
have sent her marriage certificate to the RO.  She also 
indicated that she had children.  

In October 2001 the appellant submitted a statement in which 
she appeared to contend that she was not married, as she was 
a single mother.  


Criteria

DIC benefits are available only to certain survivors of 
deceased veterans including a child of the veteran.  
38 U.S.C.A. § 1310.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for DIC 
benefits after they have attained the age of 18.  See 
38 U.S.C.A. §§ 101(4)(A)(i).

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. § 3.356(a).  
This requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).



In determining whether a child is shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years, rating 
determinations will be made solely on the basis of whether 
the child is permanently incapable of self-support through 
her own efforts by reason of physical or mental defects.  The 
question of permanent incapacity for self-support is one of 
fact for determination by the rating agency on competent 
evidence of record in the individual case.  Rating criteria 
applicable to disabled veterans are not controlling.  
38 C.F.R. § 3.356(b).  

Principal factors for consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self- support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.

38 C.F.R. § 3.356(b).  

In making the above determination, the focus must be on the 
child's status at the time of her eighteenth birthday.  
Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (codified as amended at 38 U.S.C. 
§ 5103 (West Supp. 2001)).  The Act also requires the 
Secretary to make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VCAA 
§ 3(a), 114 Stat. 2096, 2097-98 (codified at 38 U.S.C. 
§ 5103A (West Supp. 2001)).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  See generally Holliday v. Principi, 
14 Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.




In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been complied with.  

The duty to notify has been satisfied as the appellant has 
been provided with notice of the information and evidence 
required to substantiate her claim.  She has been provided 
with notice of the general requirements for obtaining DIC 
benefits.  

In August 1998 the RO specifically advised the appellant of 
the basic eligibility requirements for a child seeking DIC 
benefits, and advised her of the types of evidence needed to 
substantiate her claim, i.e., demonstrate that she became 
incapable of self-support before her 18th birthday.  

In the March 1999 Statement of the Case (SOC) the RO provided 
the appellant with specific notice of the laws and 
regulations pertaining to her claim, and explained why her 
claim was being denied.  She has also been advised of her 
appellate rights.  Thus, the duty to notify has been 
satisfied.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied in this case.  As noted 
above, the appellant was provided with notice of the type of 
evidence needed to substantiate her claim.  Pursuant to this 
notice, the appellant submitted medical records from a 
private physician, Dr. DEC, and from the National Center for 
Mental Health.  She has not reported receiving medical 
treatment at any other facilities, including during the years 
prior to her 18th birthday.  

In this case there is no further duty to assist by obtaining 
additional records from the abovementioned medical facilities 
because there is no reasonable possibility that they would 
substantiate her claim.  This is because these records only 
report medical treatment many years after she turned 18.  
They therefore would have no relevance as to the nature of 
her condition and her capacity for self-support prior to 
turning 18.  Thus, the duty to assist does not require that 
such records be obtained.  38 U.S.C.A. § 5103A(a)(2), (b) 
(West Supp. 2001); 66 Fed. Reg. 45,631 (to be codified at 
38 C.F.R. § 3.159(c), (d)).  

As noted above, the appellant has not indicated the existence 
of any other relevant evidence that has not already been 
requested and/or obtained by the RO.  38 U.S.C.A. § 5103A(b) 
(West Supp. 2001).  In the July 1998 Joint Affidavit it was 
reported that the appellant had received treatment at 
"National Mental Hospital" in Mandaluyong City.  A record 
bearing this specific name is not on file.  

In this case, there is no duty to obtain records from 
"National Mental Hospital" because  it appears that the 
facility being referred to is the same one noted above, 
records from which have already been submitted: the National 
Center for Mental Health.  As noted above, it has been 
determined that there is no further duty to obtain additional 
records from this facility because such records are not 
relevant to the issue here, whether the appellant became 
incapable of self-support prior to reaching her 18th 
birthday.  

Furthermore, even assuming that the "National Mental 
Hospital" is a separate facility there is no duty to obtain 
such records because the appellant has never identified nor 
authorized for release, any records from a "National Mental 
Hospital."  38 U.S.C.A. § 5103A(b) (West Supp. 2001).  




The Court has held that such evidence must be identified with 
some degree of specificity; with an indication that the 
evidence exists or could be obtained.  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997);  Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).  

The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992); see e.g., Counts v. 
Brown, 6 Vet. App. 473, 476 (1994).

There is some question as to the appellant's marital status 
in this case.  A marriage certificate is not on file.  
However, a remand to obtain such evidence will not be 
required in this case because there is no reasonable 
possibility that it would substantiate her claim.  This is 
because, as will be discussed below, the appellant has failed 
to satisfy the other definitional requirements of "child."  
38 U.S.C.A. § 5103A(a)(2); 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(d)).  Furthermore, as indicated 
above, the RO has already asked the appellant to submit such 
evidence and she has failed to cooperate with this request.  

Finally, a remand for a VA examination is not required in 
this case because there is no reasonable possibility that 
such an examination could substantiate the appellant's claim.  
While such an examination might be able to ascertain the 
appellant's current level of functioning, it would not be 
able to provide evidence of her functional capacity prior to 
her turning 18, decades earlier, particularly where there is 
no medical evidence of her condition from this period on 
file.  38 U.S.C.A. § 5103A(a)(2), (d) (West Supp. 2001); 66 
Fed. Reg. 45,631 (to be codified at 3.159(c), (d)).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to her claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. 
§§ 5103 and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed since the most recent SOC was issued to 
the appellant.  As a result, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  

In this case, the Board finds that the appellant is not 
prejudiced by its consideration in the first instance of her 
claim pursuant to this new law.  As set forth above, VA has 
already met all obligations to the appellant under this new 
law.  Moreover, the appellant has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  In view of the 
foregoing, the Board finds that the appellant will not be 
prejudiced by its actions and that a remand for adjudication 
by the RO would only serve to further delay resolution of the 
appellant's claim.  See Bernard, supra.

Therefore, no useful purpose would be served in remanding 
this matter simply for initial consideration of the VCAA by 
the RO.  Such a remand would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
appellant.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court recently stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the appellant's claim on 
the merits.  


Eligibility for DIC

The Board reiterates that in order to be eligible for DIC 
benefits as a child, the appellant must meet VA's definition 
of child.  See 38 U.S.C.A. §§ 101(4), 1310; 38 C.F.R. §§ 3.5, 
3.57.  

A child is an unmarried person who is a legitimate child, a 
child legally adopted before the age of 18 years, a stepchild 
who acquired that status before the age of 18 years and who 
is a member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) Who is under the age of 18 years; 
or (ii) Who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) Who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 C.F.R. § 3.57.  

In this case it appears that the appellant is married, as the 
appellant herself as acknowledged this fact on multiple 
occasions.  She recently attempted to indicate that she is 
not married, however, this statement, given her previous 
admissions of marriage on multiple occasions, is of 
questionable credibility.  Regardless, as was discussed above 
in the "Duty to Assist" section, there is insufficient 
evidence to establish proof of marriage.  38 C.F.R. § 3.205.  

However, the issue of the appellant's marital status is moot 
because she has failed to satisfy the other definitional 
requirements of "child."  Service records and the appellant's 
own statements show that she was born in December 1935.  She 
is therefore currently over the age of 18.  The issue of 
whether she was pursuing a course of instruction at an 
educational institution has not been raised and is not for 
application.  See 38 C.F.R. § 3.57(a)(i), (iii).  

Therefore, the remaining issue, and the appellant's only 
contention on appeal, is whether she became permanently 
incapable of self-support before reaching the age of 18 in 
1953.  38 C.F.R. § 3.57(a)(ii).  The Court has held that in 
making such a determination, the focus of the analysis must 
be on the claimant's condition as of her eighteenth birthday.  
Dobson, 4 Vet. App. at 445.  In other words, for the purpose 
of initially establishing helpless child status, the 
claimant's condition subsequent to her eighteenth birthday is 
not for consideration.  

After a careful review of the record the Board can find no 
evidence supporting the appellant's contention that she was 
incapable of self-support as of or prior to her 18th 
birthday.  In fact, there is no competent evidence on file 
discussing the appellant's capacity for self-support as of or 
prior to her 18th birthday.  

The only medical evidence the appellant has submitted is an 
April 1998 statement from a private physician noting that the 
appellant was treated for chest pain, headache, dizziness, 
and body malaise, and that she had been on continuous 
medication since 1980.  The private physician then diagnosed 
hypertension and stated the appellant could not perform her 
daily activities due to her sickness.  

This statement does not establish that the appellant was 
incapable of self-support prior to the age of 18.  The 
opinion that she was unable to perform daily activities was 
made in April 1998, several years after her 18th birthday.  
At most, this statement indicates that she has been incapable 
of performing her daily activities since 1980, which is 
almost three decades after her 18th birthday in 1953.  

The only other medical record on file is a copy of a card 
from the National Center for Mental Health indicating that 
the appellant was treated there on three occasions in 1998, 
which is many years after her 18th birthday and therefore is 
not probative of her condition prior to the age of 18.  See 
Dobson, supra.  

The appellant and her neighbors have asserted she was 
mentally ill prior to age 18.  The appellant has asserted she 
has never worked a day in her life.  However, neither the 
appellant nor her neighbors are competent to determine the 
nature of the appellant's psychiatric disability and its 
impact on her functional capacity.  As lay people, the 
appellant and her neighbors are not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Regardless, the lay evidence submitted fails to produce 
contemporaneous objective evidence that the appellant had a 
psychiatric disability that was so severe prior to her 
eighteenth birthday as to have rendered her permanently 
incapable of self-support.  

In fact, the Board notes that the appellant's neighbors did 
not actually offer a specific opinion that she was incapable 
of self-support as of or prior to the age of 18.  

In light of the above, the Board concludes that the appellant 
does not meet the basic eligibility requirements for DIC 
because she does not meet VA's definition of "child."  
38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a), 3.356(b).


ORDER

The claim of basic eligibility for DIC benefits based on the 
appellant's alleged status as the helpless child of a veteran 
is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

